Citation Nr: 1203867	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  11-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for skin cancer.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is an approximate balance of positive and negative evidence regarding whether the Veteran's skin cancer (basal cell carcinoma, squamous cell carcinoma, squamous acanthoma) is the result of a disease, injury or event in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, his current skin cancer (basal cell carcinoma, squamous cell carcinoma, squamous acanthoma) was the result of active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.


II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  However, the United States Court of Appeals for Veterans Claims ("Court") has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that during World War II, while serving for three years in the South Pacific Theater, he sustained severe sun exposure, resulting in sunburn, which he says caused his current skin cancer.

As an initial matter, the Board notes that the Veteran's service personnel records reveal that he indeed served on two Naval vessels and his Form DD 214 appears to indicate that he served in the South Pacific Theater, as he was awarded the Asiatic-Pacific Medal and the Philippine Liberation Medal.  However, his service treatment records show no evidence of complaints or symptoms of, treatment for, or a diagnosis of skin cancer.  There are also no records showing complaints of, or treatment for severe sunburn.  During his May 1946 separation examination, his skin was found to be normal.  

Post-service private treatment records, beginning in December 2003, show that the Veteran was diagnosed with, and began receiving treatment for basal cell carcinoma.  Subsequent records show that he was also diagnosed with squamous cell carcinoma, squamous acanthoma, and underwent several surgeries on various parts of his body (including disfiguring procedures on his face) to remove cancerous lesions.  Of record are letters from two of his treating physicians (both dermatologic surgeons), Dr. S.A. Rosner, and Dr. B.M. Coldiron, who both opined that his cancer was most likely the result of sun exposure during service.  Specifically, in a July 2009 letter, Dr. Rosner wrote that he had been treating the Veteran since 2004, and opined that "[i]t is more likely than not that the intense sun to which [the Veteran] was exposed to for three years while serving in the Navy has caused his many skin cancers and precancerous growths."  In a February 2010 letter, Dr. Coldiron, who indicated that he had been treating the Veteran for six years, noted that the Veteran had very fair skin and blue eyes and had spent three years serving in the Pacific with heavy sun exposure without any sunscreen.  He opined that "his naval experience definitely contributed[] to his current skin cancer problems."

In May 2011, the RO requested a medical opinion to determine the likelihood that the Veteran's skin cancer was the result of sun exposure during military service; the Veteran was not afforded a physical examination.  The VA examiner, who noted that her review included the claims folder, including the Veteran's service and post-service treatment records, observed that there were no service treatment records evidencing his treatment for or diagnosis of sunburn.  In this respect, she concluded that, since he never sustained sunburn severe enough to require medical treatment, he never had sunburn severe enough to have led to the later development of skin cancer "since sunburn severe enough to have led to the type skin cancer from which the [V]eteran unfortunately suffers would have caused him to more likely than not need medical care and to be required to seek light duty out of the sun."  She therefore opined that it is less likely than not that the Veteran's skin cancer was caused by or the result of his exposure to sun during active duty service.

III.  Conclusion

It is VA's defined and consistently-applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As previously discussed, if, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in each case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must also make judgments as to the credibility of testimony, as well as of various medical opinions.  In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Having reviewed the complete evidence of record, the Board finds the most probative evidence to be the opinions of the Veteran's two treating physicians, who opined that it was more likely than not that his current skin cancer is the result of sun exposure during service.  In this regard, the Board notes that their opinions were based not only on their experience as dermatologic surgeons, but also on having actually examined and treated the Veteran for several years.  Moreover, given the Veteran's myriad statements, which were found credible by Drs. Rosner and Coldiron, the Board finds it reasonable to conclude, in this particular case, that his skin cancer resulted from severe sun exposure.  Conversely, the VA examiner's opinion was based solely on a review of the treatment records and did not include a physical examination of the Veteran or his cancerous lesions.  There was also no opportunity for her to hear an explanation, directly from the Veteran, of the circumstances of his Naval service, during which he claims he was frequently exposed to sun.

In this respect, the Board recognizes that the Court has held that veterans, as lay persons, are competent to describe their personal experiences in service. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that sunburn is a symptom that the Veteran, as a lay person, is competent to describe, his statements carry some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board has also considered the Court's decision in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), in which it held that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by a veteran.  Finally, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  In this case, the Board concludes that the lack of evidence of treatment for sunburn is not fatal to the Veteran's case, because, as noted above, it is a symptom he is competent to describe.  Moreover, as there is no reason to doubt the Veteran's credibility in this case, the Board concludes that service connection is warranted.

For these reasons, and without finding any competent evidence of record to the contrary, the Board concludes that the evidence is at least in equipoise with respect to the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for skin cancer (basal cell carcinoma, squamous cell carcinoma, squamous acanthoma) is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for skin cancer (basal cell carcinoma, squamous cell carcinoma, squamous acanthoma) is granted.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


